           Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ABDULLAH SPENCER EL DEY,

                                  Plaintiff,

                      -against-                                     20-CV-7208 (JMF)

    CYNTHIA BRANN, Commissioner DOC and                          ORDER OF SERVICE
    ANTHONY ANNUCCI, Acting Commissioner
    DOC and Community Supervision,

                                  Defendants.

JESSE M. FURMAN, United States District Judge:

        Plaintiff, currently held in the North Infirmary Command (“NIC”) on Rikers Island,

invokes the Court’s federal question jurisdiction, alleging that defendants violated his rights

under federal law. By order dated October 14, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”).1

                                   STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).



1
       Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 2 of 6




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits

— to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible — not merely possible — that the pleader

is entitled to relief. Id.

                                           DISCUSSION

A.      Claims against Anthony Annucci

        The Court construes Plaintiff’s claims against Acting Commissioner of the New York

State Department of Corrections and Community Supervision (“DOCCS”) Anthony Annucci as

arising under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

facts showing the defendants’ direct and personal involvement in the alleged constitutional

                                                   2
          Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 3 of 6




deprivation. See Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013)

(citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable

under § 1983 solely because that defendant employs or supervises a person who violated the

plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may

not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.”). An individual defendant can be personally involved in a § 1983 violation

if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873.2

       Plaintiff does not allege any facts showing how Defendant Annucci was personally

involved in the events underlying his claims. This is not surprising because Annucci is the

Acting Commissioner of DOCCS, a New York State agency. Plaintiff is in custody of the New

York City Department of Correction (“DOC”) and the events giving rise to his claims occurred

on Rikers Island, a DOC facility. DOC is an entity that is separate and distinct from DOCCS,

and Annucci does not oversee DOC. Plaintiff’s claims against Annucci are therefore dismissed

for failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).




2
        “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).

                                                 3
           Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 4 of 6




B.     Federal Rule of Civil Procedure 21

       Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (Rule 21 “afford[s] courts

discretion to shape litigation in the interests of efficiency and justice.”). Under Rule 21, courts

have added an individual as a defendant in an action, though that individual is not named as a

defendant in the complaint, because he or she is mentioned “throughout the body of the

[c]omplaint” as involved in the underlying alleged events. George v. Westchester Cnty. Dep’t of

Corr., No. 7:20-CV-1723, 2020 WL 1922691, at *2 (S.D.N.Y. Apr. 21, 2020); see Adams v. NYC

Dep’t of Corrs., No. 19-CV-5909, 2019 WL 2544249, at *2 (S.D.N.Y. June 20, 2019).

       Plaintiff alleges in the complaint that Correction Officers Felder, Hazel, and Fung,

Deputies Tynda and McBean, Chief Jenkins, Warden Collins, and Captains Battle, Rawlingson,

Terry, and Turner were involved in failing to protect him from being assaulted by other inmates.

The Clerk of Court is therefore directed, under Rule 21 of the Federal Rules of Civil Procedure,

to amend the caption of this action to add Correction Officers Felder, Hazel, and Fung, Deputies

Tynda and McBean, Chief Jenkins, Warden Collins, and Captains Battle, Rawlingson, Terry, and

Turner as defendants. This amendment is without prejudice to any defenses that these defendants

may wish to assert.

C.     Waiver of Service

       The Clerk of Court is also directed to notify the New York City Department of Correction

and the New York City Law Department of this order. The Court requests that Commissioner

Brann, Correction Officers Felder, Hazel, and Fung, Deputies Tynda and McBean, Chief

Jenkins, Warden Collins, and Captains Battle, Rawlingson, Terry, and Turner waive service of

summons.

                                                  4
          Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 5 of 6




D.     Local Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local

Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

the date of this order, Defendants must serve responses to these standard discovery requests. In

their responses, Defendants must quote each request verbatim.3

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims against Anthony Annucci. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       The Clerk of Court is directed, under Rule 21 of the Federal Rules of Civil Procedure, to

amend the caption of this action to add Correction Officers Felder, Hazel, and Fung, Deputies

Tynda and McBean, Chief Jenkins, Warden Collins, and Captains Battle, Rawlingson, Terry, and

Turner as defendants.

       The Clerk of Court is also directed to electronically notify the New York City Department

of Correction and the New York City Law Department of this order. The Court requests that

Defendants Commissioner Brann, Correction Officers Felder, Hazel, and Fung, Deputies Tynda




3
       If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                 5
          Case 1:20-cv-07208-JMF Document 7 Filed 11/04/20 Page 6 of 6




and McBean, Chief Jenkins, Warden Collins, and Captains Battle, Rawlingson, Terry, and

Turner waive service of summons.

       Local Civil Rule 33.2 applies to this action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 4, 2020
           New York, New York

                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                 6
